AO 245B (CASDRev. 08/13) Judgment in a Criminal Case
                                                                                                                                Fl
                                         UNITED STATES DISTRICT COUR                                                            DEC 0 5 2018
                                              SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA
                                    v.
                   Elizabeth Hernandez-Cortes
                                                                                        Case Number:        18-cr-04421-JAH-l

                                                                                    Rebecca C Fish Federal Defenders
                                                                                    Defendant's Attorney
REGISTRATION NO.                    79009298

D -

IZI    pleaded guilty to count(s)          One of the Information.

D was found guilty on count(s)
    after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty ofsuch count(s), which involve the following offense(s):
                                                                                                                                    Count
Title & Section                      Nature of Offense                                                                             Number(s)
18 USC 1546                              Fraud and Misuse of Visas, Permits, and Other Entry Documents                                   1




       The defendant is sentenced as provided in pages 2 through                              4            ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D      The defendant has been found not guilty on count(s)

D Count(s)                                                       is                       dismissed on the motion ofthe United States.

       Assessment : $100. 00        waived
 IZI



 IZI    No fine                 D Forfeiture pursuant to order filed                                                          , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                                    December 3 2018
                                                                                    D�te oflmpo ition\� \    Sentence


                                                                                        Jv'-��kc� .
                                                                               /¥£ON. JOHN A. HOUSTON
                                                                           / UNITED STATES DISTRICT JUDGE
                                                                           /        i
                                                                       '  /     I
                                                                      ,        _/
                                                                      ' I
                                                                      \/

                                                                                                                                18-cr-04421-JAH-1
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case


DEFENDANT:               Elizabeth Hernandez-Cortes                                               Judgment - Page 2 of 4
CASE NUMBER:             l 8-cr-04421-JAH-1


                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served (82 days)




D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
D     The court makes the following recommendations to the Bureau of Prisons:




D     The defendant is remanded to the custody of the United States Marshal.

D     The defendant shall surrender to the United States Marshal for this district:

      D    at

      D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:

      D    on or before

      D     as notified by the United States Marshal.

       D    as notified by the Probation or Pretrial Services Office.


                                                       RETURN

I have executed this judgment as follows:

      Defendant delivered on



at   ������
                                          , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL




                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     18-cr-04421-JAH-1
      AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case


      DEFENDANT:                     Elizabeth Hernandez-Cortes                                                                      Judgment - Page 3 of 4
      CASE NUMBER:                    1 8-cr-04421 -JAH-l


                                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Two years



     The defendant shall report to the probation office in the district to which the defendant is released within 72 honrs ofrelease from the
custody of the Bnreau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use ofa controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission ofmore than 4 drug tests per month dnring the
term ofsupervision, unless otherwise ordered by court.
        The above drug testing condition is suspended, based on the conrt's determination that the defendant poses a low risk offutnre
D
        substance abuse. (Check, ifapplicable.)
IZl     The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
        The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 ofthe DNA Analysis
IZl
        Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
        The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D       seq.) as directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in which he or she
        resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D           The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

            Ifthis judgment imposes a fine or a restitution obligation, it shall be a condition ofsupervised release that the defendant pay any
       such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule
       ofPayments set forth in this judgment.
           The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
       with any special conditions imposed.
                                             STANDARD CONDITIONS OF SUPERVISION

       I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

       4)     the defendant shall support his or her dependents and meet other family responsibilities;

       5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
              reasons;
       6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

       7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
              any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

       9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
              unless granted permission to do so by the probation officer;
       10) the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
              observed in plain view of the probation officer;
       11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the pennission of
              the court; and
       1 3)   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall pennit the probation officer to make such notifications and to confinn the defendant's compliance
              with such notification requirement.




                                                                                                                                        18-cr-04421-JAH-1
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case


DEFENDANT:              Elizabeth Hernandez-Cortes                                                    Judgment - Page 4 of 4
CASE NUMBER:            l 8-cr-04421-JAH-l


                                     SPECIAL CONDITIONS OF SUPERVISION


If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States illegally and
report to the probation officer within 24 hours of any reentry into the United States; supervision waived upon deportation,
exclusion, or voluntary departure.




II




                                                                                                         18-cr-04421-JAH-1
